Title: To George Washington from Clement Biddle, 8 June 1797
From: Biddle, Clement
To: Washington, George



Dear Sir
Philad[elphia] June 8. 1797.

By Mr W. Bowie of Georgetown, who Undertakes to forward them, I have sent you the Unguent delamere and Smiths Comparative view of the Constitutions’—The picture frames are in forwardness and shall come by the first Opportunity by Water. I am very respectfully Your most Obedt & very huml. servt

Clement Biddle


Morse’s Gazetteer is not yet published but daily expected here from New York.

